                                                                Case 2:21-cv-01065-GMN-VCF Document 29 Filed 08/04/21 Page 1 of 3




                                                                BRIAN D. NETTLES, ESQ
                                                            1
                                                                Nevada Bar No. 7462
                                                            2   CHRISTIAN M. MORRIS, ESQ
                                                                Nevada Bar No. 11218
                                                            3   VICTORIA R. ALLEN, ESQ.
                                                            4   Nevada Bar No. 15005
                                                                NETTLES | MORRIS
                                                            5   1389 Galleria Drive, Suite 200
                                                            6   Henderson, NV 89014
                                                                Telephone: (702) 434-8282
                                                            7   Facsimile: (702) 434-1488
                                                                christian@nettlesmorris.com
                                                            8
                                                                victoria@nettlesmorris.com
                                                            9   Attorneys for Plaintiffs
                                                                -and-
                                                           10   Jason C. Webster (motion for admission pro hac vice forthcoming)
                   (702) 434-8282 / (702) 434-1488 (fax)




                                                           11   Russell B. Serafin (pro hac vice)
NETTLES | MORRIS




                                                                The Webster Law Firm
                       1389 Galleria Drive Suite 20 0




                                                           12   6200 Savoy, Suite 150
                           Henderson, NV 89014




                                                           13   Houston, Texas 77036
                                                                Telephone: (713) 581-3900
                                                           14   Facsimile: (713) 581-3907
                                                                Email: filing@thewebsterlawfirm.com
                                                           15
                                                           16                          UNITED STATES DISTRICT COURT
                                                                                            DISTRICT OF NEVADA
                                                           17
                                                                Kashif Shankle as Special Administrator of
                                                           18 the Estate of JUAN JOSE AGUILAR
                                                           19 TALAVERA, deceased; MICHELLE
                                                                DENISSE AGUILAR GONZALEZ, as Heir CASE 2:21-cv-01065
                                                           20 to the Decedent JUAN JOSE AGUILAR
                                                           21 TALAVERA, deceased; HEITRIAN
                                                                NAXYELI AGUILAR GONZALEZ, as Heir PLAINTIFFS’ JOINT MOTION FOR
                                                           22   to the Decedent JUAN JOSE AGUILAR EXTENSION OF TIME ON ORDER
                                                                                                  SHORTENING TIME
                                                                TALAVERA, deceased; and ZIANYA
                                                           23   NATALIA MARISA AGUILAR GONZALEZ (First Request)
                                                           24   as Heir to the Decedent JUAN JOSE
                                                                AGUILAR TALAVERA, deceased
                                                           25
                                                           26 Kashif Shankle as Special Administrator of
                                                                the Estate of LUIS OVIDIO GONZALEZ
                                                           27   FLORES, deceased, PABLO GONZALEZ
                                                                GONZALEZ, as Heir to the Decedent, LUIS
                                                           28   OVIDIO GONZALEZ FLORES, deceased;



                                                                                                    -1-
                                                                Case 2:21-cv-01065-GMN-VCF Document 29 Filed 08/04/21 Page 2 of 3




                                                            1 LORENA GUADALUPE FLORES
                                                                BARRON as Heir to the Decedent, LUIS
                                                            2 OVIDIO GONZALEZ FLORES, deceased,
                                                                and INGRID YANEL ALONSO MORALES,
                                                            3 INDIVIDUALLY AND AS NEXT FRIEND
                                                            4 OF L.M.G.A., A Minor as Heirs to the
                                                                Decedent, LUIS OVIDIO GONZALEZ
                                                            5 FLORES, deceased
                                                            6
                                                                             Plaintiffs,
                                                            7
                                                                 vs.
                                                            8
                                                            9 TVPX AIRCRAFT SOLUTIONS, INC.,
                                                                COMPAÑÍA DE AVIACIÓN Y LOGISTICA
                                                           10 EMPRESARIAL S.A. DE C.V., and TVPX
                   (702) 434-8282 / (702) 434-1488 (fax)




                                                           11 2017 MSN 5043 BUSINESS TRUST,
NETTLES | MORRIS




                                                                NABOR BONILLA CALDERA, AND
                       1389 Galleria Drive Suite 20 0




                                                           12 ATLANTIC AVIATION FBO INC
                           Henderson, NV 89014




                                                           13         Defendants.

                                                           14     PLAINTIFFS’ JOINT MOTION FOR EXTENTION OF TIME TO FILE REPLY
                                                                 BRIEF TO DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO REMAND
                                                           15
                                                           16          Plaintiffs, by and through their counsel of record, hereby file this Motion for

                                                           17   Extension of Time on Order Shortening Time.
                                                           18
                                                                       This motion is made and based upon the following memorandum of points
                                                           19
                                                           20   and authorities, the pleadings and papers on file herein, and any oral argument at

                                                           21   the time of hearing. As such, Plaintiffs hereby request that their Reply to
                                                           22   Defendants’ Response to Plaintiffs’ Motion to Remand is extended from July 27,
                                                           23
                                                                2021 until August 2, 2021, in accordance with the six-day extension this Court
                                                           24
                                                           25   afforded Defendants to file their Response brief.

                                                           26   DATED this 22nd day of July, 2021.
                                                           27
                                                           28



                                                                                                      -2-
                                                                Case 2:21-cv-01065-GMN-VCF Document 29 Filed 08/04/21 Page 3 of 3




                                                            1
                                                                                                             THE WEBSTER LAW FIRM
                                                            2
                                                                                                             /s/ Russell B. Serafin
                                                            3                                                Russell B. Serafin
                                                            4                                                Texas State Bar No. 18031500
                                                                                                             6200 Savoy Drive, Suite 150
                                                            5                                                Houston, Texas 77036
                                                                                                             Attorneys for Plaintiffs
                                                            6
                                                            7
                                                            8                                   CERTIFICATE OF SERVICE
                                                            9          I HEREBY CERTIFY that I am an employee of THE WEBSTER LAW FIRM and that
                                                           10   service of the foregoing STIPULATION AND ORDER TO STAY was made on the 22nd day
                   (702) 434-8282 / (702) 434-1488 (fax)




                                                           11
NETTLES | MORRIS




                                                                of July 2021, to all parties and counsel as identified on the Court-generated Notice of Electronic
                       1389 Galleria Drive Suite 20 0




                                                           12
                           Henderson, NV 89014




                                                                Filing system.
                                                           13                                                /s/ Vanessa Aguirre
                                                                                                             An employee of THE WEBSTER LAW FIRM
                                                           14
                                                           15
                                                           16
                                                           17          IT IS SO ORDERED nunc pro tunc.
                                                           18
                                                                       Dated this ____
                                                                                   4 day of August, 2021.
                                                           19
                                                           20
                                                           21
                                                                       ___________________________
                                                           22
                                                                       Gloria M. Navarro, District Judge
                                                           23          UNITED STATES DISTRICT COURT
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28



                                                                                                            -3-
